Title: To James Madison from Edmund Pendleton, 9 June 1789
From: Pendleton, Edmund
To: Madison, James


Dr. Sir
Virga. June 9. 1789.
I am to thank you for several favrs. & inclosures, the last May the 17th. I am much pleased with your new Gazzette, which I think promises to be as respectable as it’s name sake of London. The tardy progress of yr. revenue System, has I imagine produced all the mischief it was capable of, in letting the Spring importations escape it’s operation; however I do not mean to insinu[a]te blame to the House, who I think used more dispatch than might have been expected in discussing a subject so delicate as well as important. On the Subject of discrim[in]ation in the Tonage of foreign Vessels between those under commercial Treaty with Us, & such as are not, you have made a Convert of me, in reading the debates; My fondness for universal freedom in trade carried me too far, & I am now convinced as that is not attainable, it is reasonable & Politic by a discrimination to tempt those who have stood out, to come into such Treaties. I believe you are also perfectly right in Supposing the measure popular in Virga. & especially among those called Antis: of those I hear little since yr. commencement in business.
I hope the idea of titles is sent to eternal repose; I know nothing wch. in my Judgment would more strengthen Opposition than the adoption of such a measure, giving countenance to all the suspicions hitherto forged only, of a tendancy in the Government to favr. Aristocratic principles. The Season is unfavorable & the prospect of crops bad. I am as much as ever, Affy. Yrs.
Edmd Pendleton
